DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4 are rejected under 35 U.S.C. 103 as being unpatentable over   Kim et al. (WO 2015/088221 A1, Applicants’ reference) in view of Han et al. (Sodium Alginate/carboxymethyl cellulose films containing pyrogallic acid…).  .
Kim discloses an herb tea preparation made of water soluble polymers, herb extract and a plasticizer (abstract).  The herbal extract can be green tea (paragraph 20), and the water soluble polymer mixture can be sodium carboxymethyl cellulose and alginate (19), and the additive can be plasticizers, emulsifiers and perfume (22).  Claim 1 differs from the reference in requirement  of the soluble polymers being only  “NaCMC and Na Alginate” (the polymer).    However, Han et al. discloses  antibacterial films made using sodium alginate (SA) and carboxymethyl cellulose (CMC) as a matrix, glycerin as a plasticizer and CaCl as a cross-linking agent and the  antibacterial agent, Pyrogalic acid (additive) (abstract).  No patentable distinction is seen in this time in the use of the salt of CMC and only CMC, absent a showing of unexpected results.  Therefore, it would have been obvious to use the NaAlginate and CMC  in the composition of Kim et al. for their known function as being films to carry active ingredients, and to have a reasonable expectation of success  that the composition would have the claimed characteristics of claim 1, since the composition contains the claimed ingredients.  
Claim 2 requires that the use of a ratio of NaCMC to Na alginate of from 1:2 and 1:5.  Han discloses CMC composites with 1.5% SA and 0.5% CMC and 1.5% chitosan ( polysaccharide) (12).  Even though Han uses chitosan as a third ingredient, Applicants’ Examples 1 and 2  use pea starch, another polysaccharide.  Also, the chitosan of Han could be considered an “additive” as in claim 1.  
In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a water soluble film composition,  properties such as amounts soluble polymers which consists of Na CMC and SA are  important.  It appears that the precise ingredients as well as their proportions affect the characteristics of the film composition, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use particular amounts of ingredients for their known function of making a film.  
Claim 3 further requires particular amounts of NaCMC and SA.  In Re Boesch applies as above.  Kim et al. discloses the use of from 2.8 to 58 weight part (W/w) to about 12 to 36.1 w/w based on  100% of total film (page 3, paragraph 19).  Many tests were made using the various water soluble polymers.  Even though the reference does not disclose the particular amounts of SA and NA CMC, it discloses that “optimum amounts” of such and other water soluble polymers were tested.  The reference to “optimum amounts” is seen to mean that much experimentation was done in order to find such, so that it would have been within the skill of the ordinary worker to determine particular amounts of the SA and CMC.  In addition, Han discloses the use of 1.5% SA,  0.5% CMC and 1.5 % chitosan (paragraph starting with “Film properties can be further amended with extenders”).  Even though the amounts of the SA and CMC are less than that claimed, the same ratio is seen in the use of 3 times as much CMC as SA, i. e. .5 CMC to 1.5% SA.  It would have been within the skill of the ordinary worker to use larger amounts using the same ratio, which would be expected to give the same type of film, when used in smaller amounts.  
Claim 4 requires various additives.  Kim et al. discloses the use of plasticizers and emulsifiers and perfume agents (flavorants) (para. 21-25). 
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Han et al. as applied to claims 1-4 above, and further in view of Science Direct.  
Claim 5 further requires a water soluble polymer mixture consisting of NaCMC, SA, and additives which have been disclosed above, and further requires a  cross linked polyacrylate polymer.  Such is noted in the specification as Carbopol ™.  Science Direct discloses that Carbomer (TM) (carbopol , polyacrylate (PA) ) carbomers polymer are cross linked, and absorb water readily, become hydrated and swell, and can be used as a binder and release agent (15.3.3.1). They can also be used as suspending agents, gel bases, emulsifiers and binding agents (page 1, 1st paragraph).  As PA is known, it would have been obvious to use with other thickeners to make a film because of its water absorbing properties, and it would have been expected to have this characteristic in the composition of the claimed film.  
The further limitations of claims 6-8 have been disclosed above and are obvious for those reasons.  
	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over   Kim et al. (WO 2015/088221 A1, Applicants’ reference) in view of Han et al. (Sodium Alginate/carboxymethyl cellulose films containing pyrogallic acid…).  .as applied to claims 1-4 above, and further in view of Lefevre et al.  (CA 2545961 (5-21-2013).  
Claim 9 further requires particular amounts of green tea extract and other ingredients.  The amounts of the soluble polymers, flavoring agents and sweetening agents have been discussed above.  Kim et al. discloses that green tea can be used in amounts of about 2.8 to 58w/w (para. 20).  
Plasticizers can be used in amounts of 0.1 to 15 w/w, and sweeteners can be sorbitol and xylitol which are considered to be sweeteners, even though they are listed in the reference to Kim et al. as plasticizers ( Para. 21).  The particular amounts of sweetener is seen as being within the skill of the ordinary worker and Official Notice is taken that sweeteners in foods are notoriously well known.  
Lefevre et al. CA ‘961 discloses a film forming starching composition for the preparation of films, containing amylose (abstract).  Other ingredients can be alginates, carrageenates, polyvinyl alcohol, gelatin and dextrins (Description).  Claim 9 requires from 2 to 7 % w/w disintegrating agents.   Lefevre et al. CA’961 discloses the use of from 10-15% by weight of hydroxyl propyl pea starch (Description).  As it was known to use pea starch in a film forming composition, it would have been obvious to use it for its known functions in other films, with a reasonable expectation of success that it would also act as a disintegrating agent, since it was used in almost the claimed amounts.  
Claim 10 further requires 1 to 5 w/w diluents.  Lefevre et al. (CA 961) discloses that the film forming composition can contain microcrystalline cellulose (MC) (Description).  Also, cellulose polymers such as acrylate can be used (Description, sentence starting with “it must allow to obtain an elastic film”). The further limitations of claim 10 have been discussed above and are obvious for those reasons.   Therefore, it would have been obvious to use known diluents, such as MC and acrylate in the composition of the combined references with a reasonable expectation of success that these ingredients would perform their known functions to make the claimed film.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 1-14-2022